DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the insulation layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This limitation had proper antecedent basis in the previous version of the claims.  Therefore, the examiner suspects the intent of the applicant was to have this portion of the claim recite “the layer of flexible polymer foam” which has proper antecedent basis and refers to the same element prior to the current amendments.  The claims will be examined on the merits as such.
Election/Restrictions
Newly submitted claim 22 is directed to a species that is distinct from the invention originally claimed for the following reasons: claim 22 requires the rebar (analogous to metal bar of amended claim 1) to extend through the outer layers of both the first and second layers, where previously examined claim 7 (now incorporated into amended claim 1) requires the metal bar to extend between the first and second layers.  These different limitations are directed to patentably distinct species because they refer to mutually exclusive characteristics of such species because a metal bar requiring to be between first and second layers precludes a finding from the prior art where a rebar or metal bar would be taught as extending through the same layers.  Therefore, claim 1 and claim 22 are directed to distinct species.  Moreover, there is a search and/or examination burden for these patentably distinct species because the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-10, 13-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2011/0305868 (hereinafter “Heytens”), in view of United States Patent Application Publication No. US 2020/0307151 (hereinafter “Ben-Daat”), in view of a website article titled “General thermal requirements” from boeingconsult.com (hereinafter “Boeing”), in view of United States Patent Application Publication No. US 2018/0155246 (hereinafter “Prante”), and further in view of United States Patent Application Publication No. US 2017/0321438 (hereinafter “South”).Regarding claim 1, 3-5, 8 and 9 	Heytens teaches a composite thermal insulating material (panel having a height, width, and thickness) comprising a layer 3 of thermal insulating material (layer) between two layers 13 of concrete material (first layer and second layer) (abstract, Figure 4, and Figure 5). 	Heytens illustrates the layer 3 is sandwiched between the two layers (first and second layers) 13 and exposed at the edges of the panel (Figures 4 and 5). 	Heytens teaches applications for composite thermal insulating materials include flooring, roof, and wall applications (suitable as a load-bearing element) (paragraph [0002]), which corresponds to the panel being suitable to be set in a planar, curved, and polyhedral cross-sectional shape. 	Heytens teaches the layer of thermal insulation material includes a foam plastics material (paragraph [0018]). 	Heytens does not explicitly teach the layer 3 comprises a flexible polymer foam. 	Ben-Daat teaches a multilayer foam structure (abstract).  Ben-Daat teaches in some embodiments a laminate is provided, where the laminate comprises the multilayer foam structure comprising a flexible polymer (paragraph [0006]).  Ben-Daat teaches the foam can reduce the reflected sound pressure level when the panel is impacted, for example, when walking on the panel, and the foam can be used in flooring applications (paragraph [0111]).  Ben-Daat also teaches the flexible multilayer foam structure comprises polypropylene, polyethylene, or a combination of polypropylene and polyethylene (polyolefin) (paragraph [0006]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the foam material of Heytens with the foam material of Ben-Daat to improve sound attenuation through the panel. 	Heytens does not explicitly teach the layer (insulating layer) 3 has a thickness of at least 5 cm. 	Boeing teaches the thermal resistance (or R-value) of a material is directly proportional to its thickness (2nd half of page 2). In other words, as the thickness of the material increases, the thermal resistance of the material also increases. Therefore, absent a showing of criticality with respect to the thicknesses of the layer (insulating layer) 3 (a result-effective variable), it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate thickness for the layer (insulating layer) 3 through routine experimentation in order to achieve the desired thermal resistance of the layer (insulating layer) 3. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Please see MPEP § 2144.05(II)(B). 	In addition, Heytens is silent with regards to specific cementitious materials for the two layers 13 of concrete material (first layer and second layer), therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Prante provides this conventional teaching showing that it is known in the art to use solid Portland cement in insulating cement compositions for building materials (abstract, and paragraphs [0017], [0045] and [0051]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the concrete of Heytens from the Portland cement of Prante motivated by the expectation of successfully practicing the invention of an insulating cementitious panel useful in building applications. 	Heytens does not explicitly teach a metal bar (of steel or a rebar) configured to extend between the first and second layers, through the insulation layer, in an orientation substantially orthogonal to a surface defined by the height and width of the panel.	South teaches a building structure where a foam insulating layer comprises a steel rebar reinforcement which is attached thereto and is also embedded within a cementitious layer for reinforcement (paragraph [0052]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the composite thermal insulating material (panel) of Heytens with the reinforcing bars of South to provide attachment and reinforcement to the cementitious layers 13 applied on the foam insulating layer 3.  It also would have been an obvious matter of design choice to provide the reinforcing bars through the insulation layer in a substantially orthogonal orientation relative to the surface of the panel defined by its height and width (rearrangement of the orientation of the reinforcing bar) to facilitate reinforcement to each of the two cementitious layers 13 which are applied on the foam insulating layer in desired directions for a particular application.Regarding claim 10 	In addition, the combination of Heytens and South does not explicitly teach the panel comprises one metal bar per every 150 to 400 cm2 of the panel.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate density and placement of the reinforcing bars in the insulating layer as disclosed by South using nothing more than routine experimentation to achieve the desired degree of reinforcement of the adjacent cementitious layers 13.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 13 	In addition, Heytens teaches various building applications which their composite thermal insulating material (panel) may be used (paragraphs [0001] and [0002]).  Heytens does not explicitly teach the thermal insulating material (panel) has a height of at least 35 cm and a width of at least 20 cm.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate height and width using nothing more than routine experimentation based on the dimensions required for a particular application.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claims 14 and 15 	As previously noted, Heytens does not explicitly teach a thickness of the layer (insulating layer) 3, including such a thickness ranging from 10 cm to 50 cm.  Boeing teaches the thermal resistance (or R-value) of a material is directly proportional to its thickness (1st half of page 3). In other words, as the thickness of the material increases, the thermal resistance of the material also increases. Therefore, absent a showing of criticality with respect to the thicknesses of the layer (insulating layer) 3 (a result-effective variable), it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate thickness for the layer (insulating layer) 3 through routine experimentation in order to achieve the desired thermal resistance of the layer (insulating layer) 3. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Please see MPEP § 2144.05(II)(B). 	Heytens teaches the two layers 13 of concrete material (first layer and second layer) are used to impart rigidity and strength to the composite thermal insulation material (panel) (paragraphs [0002] and [0003]).  Heytens does not explicitly teach the two layers (first and second layers) 13 independently have a thickness in a range of from 50 to 100 mm, and the resultant panel thickness being at least 10 cm.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate thickness for each of the two layers (first and second layers) 13 using nothing more than routine experimentation to achieve a desired rigidity and strength for the composite thermal insulation material (panel).  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).   	Moreover, given the details above, it would have further been obvious to one having ordinary skill in the art at the time of the invention to determine a thickness of the composite thermal insulation material (panel), given the thickness of the layer (insulating layer) 3 and the thicknesses of the two layers (first and second layers) 13, to yield a panel with a desired balance of thermal insulation and rigidity/strength for its intended application.Regarding claim 16 	In addition, Heytens illustrates an embodiment where there are no further layers than the layer (insulation layer) 3, and the two layers (first layer and second layer) 13 (Figure 4), which corresponds to the claimed panel consisting of the first layer, an insulation layer, a second layer, and a metal bar, as detailed in the claim.
Regarding claim 19
 	In addition, Heytens teaches various building applications which their composite thermal insulating material (panel) may be used (paragraphs [0001] and [0002]).  Heytens does not explicitly teach the thermal insulating material (panel) is configured as a pipe or a half-pipe with an inner diameter in a range of from 25 to 200 cm.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate curvature of the composite thermal insulating material (panel) using nothing more than routine experimentation based on the contour required for a particular application.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 21	Heytens teaches a composite thermal insulating material (panel having a height, width, and thickness) consisting of a layer 3 of thermal insulating material (insulation layer) between two layers 13 of concrete material (first layer and second layer) (abstract, Figure 4, and Figure 5). 	Heytens illustrates the layer 3 is sandwiched between and in direct contact with the two layers (first and second layers) 13 and exposed at the edges of the panel (Figures 4 and 5). 	Heytens teaches applications for composite thermal insulating materials include flooring, roof, and wall applications (suitable as a load-bearing element) (paragraph [0002]), which corresponds to the panel being suitable to be set in a planar, curved, and polyhedral cross-sectional shape. 	Heytens teaches the layer of thermal insulation material includes a foam plastics material (paragraph [0018]). 	Heytens does not explicitly teach the layer 3 comprises a flexible polyethylene foam. 	Ben-Daat teaches a multilayer foam structure (abstract).  Ben-Daat teaches in some embodiments a laminate is provided, where the laminate comprises the multilayer foam structure comprising a flexible polymer (paragraph [0006]).  Ben-Daat teaches the foam can reduce the reflected sound pressure level when the panel is impacted, for example, when walking on the panel, and the foam can be used in flooring applications (paragraph [0111]).  Ben-Daat also teaches the flexible multilayer foam structure comprises polyethylene (paragraph [0006]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the foam material of Heytens with the foam material of Ben-Daat to improve sound attenuation through the panel. 	Heytens does not explicitly teach the layer (insulation layer) 3 has a thickness of at least 5 cm. 	Boeing teaches the thermal resistance (or R-value) of a material is directly proportional to its thickness (2nd half of page 2). In other words, as the thickness of the material increases, the thermal resistance of the material also increases. Therefore, absent a showing of criticality with respect to the thicknesses of the layer (insulating layer) 3 (a result-effective variable), it would have been obvious to a person having ordinary skill in the art at the time of the invention to determine an appropriate thickness for the layer (insulating layer) 3 through routine experimentation in order to achieve the desired thermal resistance of the layer (insulating layer) 3. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Please see MPEP § 2144.05(II)(B). 	In addition, Heytens is silent with regards to specific cementitious materials for the two layers 13 of concrete material (first layer and second layer), therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Prante provides this conventional teaching showing that it is known in the art to use solid Portland cement in insulating cement compositions for building materials (abstract, and paragraphs [0017], [0045] and [0051]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the concrete of Heytens from the Portland cement of Prante motivated by the expectation of successfully practicing the invention of an insulating cementitious panel useful in building applications. 	Heytens does not explicitly teach a rebar configured to extend between the first and second layers, through the polyethylene polymer foam, in an orientation substantially orthogonal to a surface defined by the height and width of the panel.	South teaches a building structure where a foam insulating layer comprises a steel rebar reinforcement which is attached thereto and is also embedded within a cementitious layer for reinforcement (paragraph [0052]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the composite thermal insulating material (panel) of Heytens with the reinforcing bars of South to provide attachment and reinforcement to the cementitious layers 13 applied on the foam insulating layer 3.  It also would have been an obvious matter of design choice to provide the reinforcing bars through the insulation layer in a substantially orthogonal orientation relative to the surface of the panel defined by its height and width (rearrangement of the orientation of the reinforcing bar) to facilitate reinforcement to each of the two cementitious layers 13 which are applied on the foam insulating layer in desired directions for a particular application. 	In addition, the combination of Heytens and South does not explicitly teach the rebar is provided every 150 to 400 cm2 of the panel.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate density and placement of the reinforcing bars in the insulating layer as disclosed by South using nothing more than routine experimentation to achieve the desired degree of reinforcement of the adjacent cementitious layers 13.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Heytens, Ben-Daat, Boeing, Prante, and South as applied to claim 1 above, and further in view of an article titled “5 Examples of Living Green Roofs - Grass Turf and Succulent Sedums” from homeli.co.uk (hereinafter “Homeli”).Regarding claim 18 	The limitations for claim 1 have been set forth above.  In addition, Heytens teaches various building applications which their composite thermal insulating material (panel) may be used, including green roofs (paragraphs [0001] and [0002]). 	Heytens does not explicitly teach the composite thermal insulating material (panel) has a cross-section orthogonal to its height axis includes a curve and/or an angle of at least 15°. 	Homeli teaches several examples of known green roof structures, including a Wave House (pages 2 and 3).  Homeli illustrates the Wave House green roof has a cross-section orthogonal to its height axis includes a curve (picture on top of page 3).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the cross-section of the composite thermal insulating material (panel) orthogonal to the height axis of Heytens to include the curve of Homeli to make the composite thermal insulating material (panel) to be useful in the application taught by Heytens which has such a contour.
Response to Arguments
Applicant’s arguments, see pages 7and 11, filed 6 July 2022, with respect to the objection of claim 16 and the rejection of claim 15 under 35 USC § 112(d) have been fully considered and are persuasive.  The objection of claim 16 and the rejection of claim 15 under 35 USC § 112(d) have been withdrawn. 
Applicant's arguments filed 6 July 2022 have been fully considered but they are not persuasive. 	The applicant argued cellular concrete is distinct from Portland cement and Heytens describes advantage of cellular concrete as being lightweight.  It is noted that this disclosure from Heytens merely recites that each of cellular glass and cellular concrete are lightweight and does not identify such as being a benefit, nor does Heytens disparage the use of a distinct cement, which may be heavier, but may include a more thermally resistant material.  However, it is noted that “‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’ (‘The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.’). Where the prior art contains ‘apparently conflicting’ teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered ‘for its power to suggest solutions to an artisan of ordinary skill. . . . consider[ing] the degree to which one reference might accurately discredit another.’” (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 77 USPQ2d 1865 (Fed Cir. 2006) (citation omitted)).  The examiner is of the position that Heytens fails to provide a sufficient teaching away in incorporating the Portland cement of Prante as detailed in the rejection of record. 	The applicant argued the panel of Heytens is structurally distinct from claim 1 as the insulation material is encased and not exposed.  The examiner respectfully disagrees and contends the insulation material of Heytens is exposed, as detailed in the rejection of record. 	The applicant argued a person having ordinary skill in the art at the time of the invention would not be motivated to modify Heytens to include only the flexible polymer foam without the KEE cap and the use would not provide a structure where the layer of flexible polymer foam is in direct contact with the first and second Portland cement layers.  The examiner respectfully disagrees and contends that these arguments are not commensurate in scope with the claims.  There is no requirement that the claimed insulation layer of flexible polyethylene foam excludes the KEE cap disclosed by Ben-Daat. 	The applicant argued the rebar of South is embedded within the concrete layer of South and are parallel in orientation with the surface of the cementitious layer.  The examiner respectfully submits this argument is not commensurate in scope with the rejection of record because the examiner has taken the position that rearranging the orientation of the reinforcing bars of South is an obvious matter of design choice for the reasons provided therein. 	The applicant argued a person having ordinary skill in the art recognizes the meaning of cellular concrete and that a substitution of solid Portland cement would change the principle operation of Heytens from lightweight materials to much denser and heavier concrete.  The examiner respectfully disagrees and contends that, as previously noted, while Heytens teaches cellular glass and cellular concrete are disclosed as being lightweight, Heytens does not provide any teaching that their principle operation is that of a lightweight panel.  On the contrary, Heytens teaches an issue with the cellular glass and cellular concrete is high thermal conductivity.  Therefore, the examiner is of the position that a person having ordinary skill in the art at the time of invention would be motivated to substitute the low thermally resistant cellular glass/concrete for a material having a better thermal resistance for their thermal insulating material in applications where the thermal resistance property is a more critical feature than the overall weight of the panel. 	The examiner submits that the other dependent claims are also unpatentable for at least the same reasons noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783